Citation Nr: 1716025	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-33 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right foot arthritis.

2.  Entitlement to service connection for allergies, to include allergic rhinitis with sinusitis.

3.  Entitlement to a rating in excess of 20 percent for residuals from right foot surgery.

4.  Entitlement to a rating in excess of 20 percent for residuals from left foot surgery with arthritic changes.

5.  Entitlement to a rating in excess of 20 percent for right and left foot scars associated with residuals from surgeries.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service in the Army from November 1997 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2016, the Board remanded the Veteran's service-connection claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to a temporary total evaluation because of treatment requiring convalescence for right foot surgery has been raised by the record in an April 2017 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to increased ratings for residuals from right foot surgery, residuals from left foot surgery with arthritic changes, and right and left foot scars associated with residuals from surgeries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have right foot arthritis.

2.  The weight of the evidence is against a finding that the Veteran's allergic rhinitis with sinusitis either began during or was otherwise caused by her military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right foot arthritis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for allergies have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board, but she failed to report to the hearing and has not provided good cause for her absence.  As such her hearing request is considered to have been withdrawn.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Right Foot Arthritis

The Veteran seeks service connection for right foot arthritis, which she believes is the result of her active service.  She filed the claim for service connection in October 2009, which was denied in a May 2010 rating decision.  The denial was appealed to the Board.

The Veteran's STRs do not show any complaints, treatment, or diagnosis for right foot arthritis during her active service.

In January 2010, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that right foot x-rays were within normal limits.

In May 2013, the Veteran's claim file was reviewed.  The examiner reported that no arthritis was identified in the Veteran's right foot.

In May 2016, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner indicated that the Veteran did not have right foot arthritis.

As such, the record does not show any current diagnosis of right foot arthritis.  Moreover, while the Veteran consistent reported right foot pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for right foot arthritis is denied.

In reaching this conclusion, the Board acknowledges that the Veteran experiences problems with her right foot.  However, it is noted that she is already service connected disabilities for several disabilities impacting her right foot.  As such, absent the showing of arthritis in that foot, the mere fact that the foot is symptomatic is insufficient to warrant a grant of service connection.

Allergies

The Veteran seeks service connection for allergies, which she believes is the result of her active service.  Shortly after service, in November 2000, the Veteran sought service connection for "facial allergies."  This claim was denied and became final.  She subsequently filed to reopen her previously denied claim for service connection in October 2009, which was eventually reopened by the Board.

The Veteran's STRs do not show any complaints, treatment, or diagnosis for allergies during her active service.

At a VA examination in February 2001, the Veteran explained that her condition 
started in approximately 1998, and she recalled being told that she had sensitive skin.  She reported visiting allergists in the military, and recalled having had several skin tests done, but she indicated that the medical officers were not sure what was causing her skin condition, which she described as intermittent, with symptoms that included  rash and itching on the face.  She was diagnosed with dermatitis, which was subsequently service connected.

The Veteran's medical records show that she was first treated for allergic rhinitis in 2010, a decade after her separation from service.

The Veteran was afforded a VA examination in May 2016.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's allergic rhinitis with sinusitis was less likely than due to her active service.  The examiner noted that the Veteran's STRs did not contain any documentation of allergic rhinitis or sinusitis at all.  The examiner also reported that her medical records did not document allergic rhinitis with sinusitis until 2010.  Essentially the examiner found no basis to link the Veteran's allergic rhinitis to her military service.

The Veteran has not submitted any medical evidence supporting her contention that her allergic rhinitis with sinusitis is due to or the result of her active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing her claim.  The VA examiner opined that the Veteran's allergic rhinitis with sinusitis was less likely than not due to her active service.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's allergic rhinitis with sinusitis.

Consideration has been given to the Veteran's allegation that her allergies were due to her active service.  She is competent to testify as to symptoms she experiences, including those related to her current allergic rhinitis with sinusitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe allergy symptoms, she lacks the medical training or qualification to diagnose a chronic disability of the sinuses or allergic rhinitis or to opine as to the causation of such a disability.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  Her opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.  As was explained in a previous Board decision in this case, to the extent the Veteran experienced problems with allergies in service, service connection may not be granted for acute conditions which resolve.

The record does not contain evidence of a diagnosis of allergic rhinitis with sinusitis related to her active service, as the first evidence of a diagnosis of allergic rhinitis with sinusitis does not appear until at least 2010, approximately a decade after her active service.  In addition, her STRs show no diagnosis or treatment for allergic rhinitis with sinusitis.  As such, the Board does not find that the evidence of record shows continuous allergic rhinitis with sinusitis symptomatology.

Accordingly, the criteria for service connection have not been met for allergic rhinitis with sinusitis.  That is, the evidence does not show that allergic rhinitis with sinusitis was diagnosed in service or within a year of service and the weight of the evidence is against a finding that allergic rhinitis with sinusitis has existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for right foot arthritis is denied.

Service connection for allergies is denied.


REMAND

Regarding the increased rating claims, in March 2016, the Board remanded the claims for a new VA examination.  However, since those examinations were performed the Veteran has undergone additional surgery on both feet (left foot surgery in January 2017 and right foot surgery in March 2017).

As such, a new examination is required to evaluate the current nature and severity of the Veteran's residuals from surgery of right foot hammertoes, residuals from surgery of left foot toes with arthritic changes, and right and left foot scars associated with residuals from surgeries.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected residuals from surgery of right foot hammertoes, residuals from surgery of left foot toes with arthritic changes, and right and left foot scars associated with residuals from surgeries.  

The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of either foot.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the either foot due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight bearing motion, and non-weight bearing motion, in addition to the results following repetitive motion testing.  

If it is not possible to complete any of the range of motion testing described above, it should be explained why.  

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


